Name: 2003/456/EC: Commission Decision of 19 June 2003 derogating from Decision 98/235/EC on the advisory committees dealing with matters covered by the common agricultural policy
 Type: Decision
 Subject Matter: EU institutions and European civil service;  agricultural policy;  personnel management and staff remuneration;  civil law
 Date Published: 2003-06-20

 Avis juridique important|32003D04562003/456/EC: Commission Decision of 19 June 2003 derogating from Decision 98/235/EC on the advisory committees dealing with matters covered by the common agricultural policy Official Journal L 152 , 20/06/2003 P. 0086 - 0086Commission Decisionof 19 June 2003derogating from Decision 98/235/EC on the advisory committees dealing with matters covered by the common agricultural policy(2003/456/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Decision 98/235/EC of 11 March 1998 on the advisory committees dealing with matters covered by the common agricultural policy(1),Whereas:(1) Article 4(3) of Decision 98/235/EC stipulates that members of the committees are appointed for five years. Their appointments may be renewed and, in specific cases, they may be replaced.(2) This five-year period ends on 4 October 2003 for the members appointed in 1998, and later on for the replacing members appointed in the meanwhile.(3) At the Copenhagen summit, it was agreed with the candidate countries that accession of the ten new Member States could be achieved and should take place on 1 May 2004.(4) Organisations of candidate countries take part more and more in the existing organisations at EU level, representing civil society and social partners in consultative committees and standing groups in the agricultural sector.(5) After accession, representation of the socioeconomic organisations of the new Member States should be guaranteed in the advisory structure for agriculture and rural development.(6) The appointments of current members in these committees should therefore end on 30 April 2004,HAS DECIDED AS FOLLOWS:Article 1By way of derogation from Article 4(3) of Decision 98/235/EC, the appointment of members of the advisory committees dealing with matters covered by the common agricultural policy shall end on 30 April 2004.Article 2This decision shall be published in the Official Journal of the European Union.Done at Brussels, 19 June 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 88, 24.3.1998, p. 59.